2:18-cr-20031-MMM-EIL # 22   Page 1 of 8                                  E-FILED
                                           Tuesday, 02 October, 2018 03:54:20 PM
                                                     Clerk, U.S. District Court, ILCD
2:18-cr-20031-MMM-EIL # 22   Page 2 of 8
2:18-cr-20031-MMM-EIL # 22   Page 3 of 8
2:18-cr-20031-MMM-EIL # 22   Page 4 of 8
2:18-cr-20031-MMM-EIL # 22   Page 5 of 8
2:18-cr-20031-MMM-EIL # 22   Page 6 of 8
2:18-cr-20031-MMM-EIL # 22   Page 7 of 8
          2:18-cr-20031-MMM-EIL # 22   Page 8 of 8




                                       s/Foreperson



s/Gregory Harris
